UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7234


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS DEMOND ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:03-cr-00616-HMH-1; 6:16-cv-02430-HMH)


Submitted:   December 28, 2016              Decided:   January 12, 2017


Before SHEDD and    DUNCAN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carlos Demond Robinson, Appellant Pro Se.    Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlos Demond Robinson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying    his      motion     for       reconsideration.             The    orders    are    not

appealable       unless        a     circuit          justice     or     judge       issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability            will     not    issue        absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief    on    the    merits,       a    prisoner          satisfies    this    standard     by

demonstrating         that     reasonable             jurists    would       find     that    the

district       court’s      assessment       of        the    constitutional         claims   is

debatable      or     wrong.         Slack    v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and     that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Robinson has not made the requisite showing.                                 Accordingly, we




                                                  2
deny a certificate of appealability and dismiss the appeal. *            We

grant leave to file a supplemental informal brief and dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




     * Robinson had the requisite two prior felony convictions
for career offender status.     His conviction under 18 U.S.C.
§ 924(c) (2012) was a conviction of a controlled substance
offense.   See United States v. Robinson, 447 F. App’x 512, 514
(4th Cir. 2011).    His South Carolina conviction of strong arm
robbery constitutes a conviction of a crime of violence.    See
United States v. Doctor, 842 F.3d 306, 312 (4th Cir. 2016).



                                     3